Citation Nr: 0202576	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and from July 1971 to June 1974.  He also reportedly has 
subsequent service with the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this case to the 
RO in March 1999 for additional development.  The RO complied 
with the instructions on remand and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In addition to eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, the 
recent changes provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating.  The 
Board concludes that the discussions in the rating decision, 
statement of the case and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  

In addition, the RO obtained private treatment records, 
provided the veteran with VA examinations, considered lay 
evidence, and complied with a Board remand.  Accordingly, the 
Board concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The record shows that the RO initially 
granted service connection for PTSD in November 1994 and 
assigned a 30 percent evaluation effective from November 
1993.  The RO made this determination based upon supportive 
evidence of inservice participation in stressful episodes in 
Vietnam, findings of a March 1994 VA examination, and private 
medical records.

In December 1995, following a VA routine examination, the RO 
increased the veteran's disability evaluation to 50 percent 
effective from October 1995.  In January 1998, following a 
December 1997 VA examination, the RO confirmed and continued 
the 50 percent evaluation for PTSD.  The veteran thereafter 
filed a notice of disagreement to the January 1998 rating 
decision and perfected his appeal with a VA Form 9.  During 
the course of this appeal, the RO increased the veteran's 
disability evaluation to 70 percent in a February 2000 rating 
decision and granted individual unemployability in an April 
2000 rating decision, with both increases effective from 
December 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

In relation to the current appeal, at the December 1997 VA 
examination, the veteran reported that he continued to be 
unemployed and that he received no treatment for his PTSD.  
He spent his time walking, woodworking, and occasionally 
bowling with a friend.  He complained of continued 
nightmares, enhanced startle response, flashbacks, and 
irritability.  The veteran reported that a friend brought him 
to the examination because he only occasionally drove.  The 
examiner stated that the veteran appeared much as he had at 
an examination two years previously in terms of presentation 
and demeanor.  He was diagnosed as having PTSD and assigned a 
Global Assessment of Functioning (GAF) scale score of 40.  

The veteran's wife submitted a statement in February 1998 in 
which she indicated that the veteran's symptoms of 
nightmares, anger, social isolation, hopelessness, and an 
inability to work, had continued.  A letter submitted by a 
restaurant owner in February 1998 stated that she could not 
employ the veteran because of his health.  

A June 1999 private psychosocial assessment noted that the 
veteran had presented for counseling for PTSD.  A clinical 
interview was performed and several psychological tests were 
administered.  The psychologist concluded that the veteran 
had difficulty with numbing of emotions, intimate 
relationships, bouts of crying, intrusive thoughts, 
nightmares, insomnia, irritability, and anger.  The veteran 
also experienced low energy with depression.  He was 
diagnosed with severe PTSD and assigned a GAF score of 39.

At a VA examination in May 1999, the examiner stated that he 
had reviewed the claims file and the Board remand.  The 
veteran reported that he was still married, but was having 
marital difficulties.  He had not worked since 1997 because 
he could not get along with others and had problems with 
anger.  The veteran did little during the day, only some 
woodworking.  He did not receive counseling because he 
believed that it aggravated his condition.  He did not 
participate in social activities because he did not like or 
trust people and lacked interest.  The veteran reported that 
he felt paranoid about people.  He continued to have 
nightmares about traumatic events in Vietnam and had some 
hallucinatory and delusional ideas.  War themes on television 
caused flashbacks and he was easily startled by loud sounds.  
The veteran described himself as depressed and discouraged 
most of the time.  He had suicidal ruminations and panic 
attacks, and reported past ingestion of pills.

Objectively, the veteran was observed in the waiting room and 
appeared to be preoccupied with internal thoughts.  He sat 
with his shoulders bent forward, wringing his hands, and 
absorbed in thought.  This behavior continued during the 
examination.  He spoke coherently, with a low rate and 
volume, and with his head lowered.  His thoughts were 
organized, but he had persecutory delusions and 
hallucinations of a hypnagogic and hypnopompic nature.  
Orientation was intact but concentration and recall were slow 
due to his preoccupation.  The veteran's hygiene was not 
adequate.  The examiner found that the veteran was severely 
socially limited.  The veteran was preoccupied and was not 
involved in social activities.  He also did not like others 
and had poor control of his anger.  The veteran was also 
handicapped occupationally because of his mental 
preoccupation with internal thoughts rather than being able 
to address his attention to work an assignment and bring it 
to a conclusion.  His temperament of not liking or trusting 
others, as well as anger and irritability, would make it very 
difficult for him to relate adequately to coworkers.  The 
examiner opined that the veteran's PTSD symptoms were a 
serious impediment to productive employment, and assigned a 
GAF score of 40 due to psychological, social and occupational 
functions not including physical or environmental 
limitations.

The veteran's PTSD has been assigned a 70 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  A 70 percent evaluation is warranted where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Based upon the above evidence, the Board finds that a 100 
percent evaluation is warranted for the veteran's PTSD as the 
demonstrated symptomatology is productive of total social and 
occupational impairment.  During the course of the appeal, 
the veteran was consistently assigned GAF scores that 
represent major impairment in several areas.  The most recent 
VA examiner found that the veteran's social and occupational 
functioning were seriously impeded by his mental 
preoccupation, lack of anger control, and dislike and 
distrust of other people.  During the examination, the 
veteran reported or exhibited symptoms such as suicidal 
ideation, neglect of personal appearance, a gross impairment 
in thought processes, persistent hallucinations and 
delusions, and near-continuous depression.  The veteran has 
not worked for several years and has essentially no social 
contacts.  The Board observes that the RO has already awarded 
the veteran individual unemployability due to his PTSD.  
Accordingly, the Board finds that the criteria for a 100 
percent evaluation for PTSD have been met.


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

